DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/405,245 filed on 2019.05.07.

Claims 1-20 are currently pending and have been examined.  


Drawings
	The drawings filed 2019.05.07 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As to claim 10, the recitation “the connection portion including a cladding material fused to an underlying base material and one or more protrusions formed by the cladding material” is indefinite because it is unclear what an underlying base material refers to, the shaft, the rotor or another structure. For examination purposes the following is used:
10. … the connection portion including a cladding material fused to an underlying base material of the shaft and one or more protrusions formed by the cladding material…
Claim 11 is rejected as depending from claim 10.
Further, in claim 10 the recitation “the connection portion including a cladding material fused to … one or more protrusions formed by the cladding material” is indefinite because it is unclear how the cladding material is fused to itself.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2006/0021221 to DECKER.

    PNG
    media_image1.png
    845
    1092
    media_image1.png
    Greyscale



As to claim 1, DECKER discloses a turbocharger shaft (fig. 1), comprising: 
	an elongated shaft portion (generally 30) extending to a connection portion (generally 50) for connection with a wheel of the turbocharger (this is interpreted as a functional recitation and does not require a wheel; but note rotor 20), the connection portion (generally 50) including one or more grooves (generally 60 in fig. 1B) and a cladding (110 in fig. 1C) along the one or more grooves.  
As to claim 2, DECKER discloses the cladding (110) is provided only along the connection portion of the shaft (as in fig. 1B).  
As to claim 8, DECKER discloses the connection portion (50) is enlarged relative to the shaft portion (30; 50 is larger than 30), and the one or more grooves include a plurality of circumferential grooves that extend around the connection portion (surface braze channels discussed in [0038]; fig. 1 shows a plurality of grooves extending in a circumferential direction).  

	 9Atty Docket No. CECO-1681/18-0208-EBUan elongated shaft portion (30) extending between opposite first (11)  and second ends (end opposite 11, generally 50), at least one of the first and second ends including an enlarged connection portion (50) for connection adjacent to a respective wheel of the turbocharger (this is interpreted as a functional recitation and does not require a wheel; but note rotor 20), the connection portion (50) including a cladding material (110) fused to an underlying base material of the shaft (130) and one or more protrusions formed by the cladding material (fig. 1c).  
As to claim 11 DECKER discloses wherein the cladding material (110) is fused to the underlying base material (130) in circumferential grooves that extend around the enlarged connection portion (surface braze channels discussed in [0038]; fig. 1 shows a plurality of grooves extending in a circumferential direction).  
As to claim 12, DECKER discloses a method for manufacturing a turbocharger shaft, comprising: 
	depositing a cladding material (110) in one or more grooves (fig. 1B) of a connection portion (50) adjacent at least one end of the shaft (fig. 1)), wherein the at least one end is configured for connection with a wheel of the turbocharger (fig. 1); and fusing the cladding material (110) to a base material of the shaft (130) along the one or more grooves (fig. 1C).  
As to claim 13, DECKER discloses the shaft includes a shaft portion (30) and the grooved portion (50) is enlarged relative to and projects outwardly from the at least one end of the shaft portion (fig. 1), and the cladding material is deposited along the both grooved portion and the shaft portion of the shaft (fig. 1C).  
As to claim 14, see explanation for claim 3. 
As to claim 15, see explanation for claim 4.
As to claim 16, see explanation for claim 5.  
As to claim 17, see explanation for claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over DECKER. 
As to claims 3-8. DECKER does not explicitly disclose:
 [claim 3] the cladding is a stainless steel material; [claim 4] the cladding is a stainless steel powder;  [claim 5] the cladding is a low carbon stainless steel; [claim 6] the cladding is a low carbon 410 stainless steel powder; or [claim 7] the cladding includes a Heat Affected Zone hardness that is less than 350HV.  
	However, DECKER does disclose that any suitable joining material may be used ([0039]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a stainless steel material (to include a stainless steel powder), a low carbon stainless steel or a low carbon 410 stainless steel powder, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 9 is rejected under 102(b) as anticipated by DECKER or, in the alternative, under 35 USC 103(a) as obvious over DECKER.
     As to claim 9, DECKER discloses the cladding extends along the connection portion and the shaft portion (fig. 1), but is silent to the cladding is machined to form one or more protrusions and one or more recesses adjacent the one or more protrusions.  
 The claimed phrase “machined to form one or more protrusions and one or more recesses adjacent the one or more protrusions” is being treated as a product by process 
            Thus, even though DECKER is silent as to the process used to form the shaft, it appears that the product in EDCKER would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are formed turbocharger shafts with attached impellers (see fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DECKER in view of US 20150198043 A1 to STRIEDELMEYER et al., hereinafter STRIEDELMEYER.

As to claim 18, DECKER does not explicitly disclose the following which is taught by STRIEDELMEYER: melting the cladding material with a laser to fuse the cladding material to the base material ([0077] forming a welded connection using a laser), wherein the base material forms a substrate along the cladding material (referring to the final soldered/welded state [0007]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DECKER in view of STRIEDELMEYER and further in view of US 20150224598 A1 TO GIORNI et al., hereinafter GIORNI.

As to claim 19, DECKER does not explicitly disclose the following which is taught by GIORNI: machining the fused cladding material to a desired configuration (fig. 1 shows a step of machining following laser cladding). Use of known technique to improve similar devices (methods, or products) in the same way is obvious. Here it would be obvious to one of ordinary skill in the art to use the known technique taught by GIORNI to satisfy the requirement for machining the fused cladding material to a desired configuration for the purpose of providing achieving a component with a desired final dimension.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 6848180 B2	US 20060127243 A1	US 20160074963 A1
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
3/18/2022